                                                                                                 Case 2:19-cv-00934-JAD-NJK Document 29 Filed 09/30/19 Page 1 of 2


                                                                                                                                     Defendant previously alerted us
                                                                                               ANTHONY L. MARTIN                     that the scheduled ENE date
                                                                                           1   Nevada Bar No. 8177                   (Nov. 7) didn't work for them. I
                                                                                               Anthony.martin@ogletreedeakins.com    gave them these dates. Since
                                                                                           2   AMY L. HOWARD                         the Chemerinksy lunch is
                                                                                               Nevada Bar No. 13946
                                                                                           3   amy.howard@ogletreedeakins.com        scheduled for the 18th,
                                                                                                                                     recommend
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.     rescheduling this
                                                                                           4   Wells Fargo Tower                     ENE to Dec. 20th.
                                                                                               Suite 1500
                                                                                           5   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           6   Telephone: 702.369.6800
                                                                                               Fax: 702.369.6888
                                                                                           7
                                                                                               Attorneys for Defendant Credit One Bank, N.A.
                                                                                           8
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                           9
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                 FOR THE DISTRICT OF NEVADA

                                                                                          11
                                                                                               KAREN SHIELDS,                                     CASE NO.: 2:19-cv-00934-JAD-NJK
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          12
                                                                                                                     Plaintiff,
                                                         Telephone: 702.369.6800




                                                                                          13
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                               vs.                                                    STIPULATION AND ORDER TO
                                                                                          14                                                         RESCHEDULE EARLY NEUTRAL
                                                                                               CREDIT ONE BANK, N.A.; CREDIT ONE                         EVALUATION SESSION
                                                                                          15   FINANCIAL, a Nevada Corporation;
                                                                                               SHERMAN FINANCIAL GROUP, LLC, a                                   (First Request)
                                                                                          16   Delaware Limited Liability Company,

                                                                                          17                         Defendants.

                                                                                          18
                                                                                          19          Pursuant to LR 7-1 and LR IA 6-2, Defendant Credit One Bank, N. A. (“Defendant”) and

                                                                                          20   Plaintiff Karen Shields (“Plaintiff), by and through their respective undersigned counsel, hereby

                                                                                          21   stipulate and agree to reschedule the Early Neutral Evaluation Session (“ENE”), which is currently

                                                                                          22   set for November 7, 2019, at 8:30 a.m. (ECF No. 28). Both Counsel for Defendant have previously

                                                                                          23   scheduled engagements on that day; therefore, the parties have agreed that rescheduling the ENE is

                                                                                          24   necessary.

                                                                                          25          Accordingly, the parties respectfully request that the ENE be scheduled on any of the

                                                                                          26   following dates:

                                                                                          27

                                                                                          28
                                                                                                 Case 2:19-cv-00934-JAD-NJK Document 29 Filed 09/30/19 Page 2 of 2



                                                                                                      December 18, 2019
                                                                                           1
                                                                                                      December 20, 2019
                                                                                           2
                                                                                                      This stipulation is not brought for the purposes of delay or any other improper purposes.
                                                                                           3
                                                                                                      IT IS SO STIPULATED.
                                                                                           4
                                                                                                      Dated this 30th day of September, 2019.
                                                                                           5

                                                                                           6   LAW OFFICES OF MICHAEL P. BALABAN                     OGLETREE, DEAKINS, NASH, SMOAK
                                                                                                                                                     & STEWART, P.C.
                                                                                           7
                                                                                                 /s/ Michael P. Balaban                                /s/ Amy L. Howard
                                                                                           8   Michael P. Balaban                                    Anthony L. Martin
                                                                                               10726 Del Rudini Street                               Amy L. Howard
                                                                                           9   Las Vegas, NV 89141                                   3800 Howard Hughes Parkway
                                                                                               Telephone: 702.586.2964                               Suite 1500
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                               Attorneys for Plaintiff Karen Shields                 Las Vegas, NV 89169
                                                                                          11                                                         Telephone: 702.369.6800
                                                                                                                                                     Attorneys for Defendant Credit One Bank N.A.
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                                                            ORDER
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14
                                                                                                                                                                       December 20
                                                                                          15           The Early Neutral Evaluation in this matter will take place on __________________, 2019
                                                                                                   8:30 a.m.
                                                                                          16   at ____________ a.m./p.m. A request for an exception to the above attendance requirements must

                                                                                          17   be filed and served upon all parties at least fourteen (14) days prior to the ENE session. Written

                                                                                          18   evaluation statements shall be submitted directly to my Chambers, Room 3071 not later than
                                                                                                December 13
                                                                                          19   ________________, 2019, by 4:00 p.m., which is seven (7) days prior to the ENE session pursuant

                                                                                          20   to LR 16-6(f). All other orders in the Minute Order in Chambers (ECF No. 28) and the Order

                                                                                          21   Scheduling Early Neutral Evaluation Session (ECF No. 21) remain in full effect.
                                                                                               Plaintiff must arrive at 8:30 a.m. and defendant must arrive at 9:00 a.m.
                                                                                          22

                                                                                          23                                                        UNITED STATES MAGISTRATE JUDGE

                                                                                          24                                                        October 4, 2019
                                                                                                                                                     DATE
                                                                                          25
                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                                2
